Citation Nr: 9935811	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for seizure disorder, 
currently evaluated as 20 percent disabling.

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in August 1993, the RO denied the 
veteran's claim for an increased rating for his psychiatric 
disability and seizure disorder, as well as a claim for a 
total rating based on individual unemployability due to 
service-connected disability.  Based on the receipt of 
additional evidence, the RO, by rating action dated in 
September 1998, increased the evaluation assigned for seizure 
disorder from 10 percent to 20 percent, effective May 1992.  
The veteran continues to disagree with the assigned rating.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be considered in the REMAND section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's psychiatric disability is manifested by loss 
of memory, panic attacks and results in considerable 
impairment.  

3. There is no evidence of suicidal ideation, spatial 
disorientation or obsessional rituals.

4. The veteran has not had a major seizure for many years, 
and he does not have 5 to 8 minor seizures per week.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent evaluation for anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (as 
in effect prior to November 7, 1996), as amended by 
38 C.F.R. § 4.130, Diagnostic Code 9400 (effective 
November 7, 1996); Karnas v. Derwinski,        1 Vet. App. 
308 (1991).

2. A rating in excess of 20 percent for seizure disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.124a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected psychiatric 
and seizure disorders that are within the competence of a lay 
party to report are sufficient to conclude that his claims 
are well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
hospitalized in June 1951 with a diagnosis of combat fatigue 
with post-concussion headache.  Later that month, the 
diagnosis was apparently revised to anxiety state, acute, 
moderate, with chronic anxiety.  

During a Department of Veterans Affairs (VA) examination in 
December 1953, the veteran related that he had experienced a 
convulsion the previous night.  His wife stated that he 
suddenly went into convulsion with frothing from the mouth, 
and groaning.  This lasted for about three to five minutes.  
No pertinent diagnosis was made.

The veteran was admitted to a private hospital in May 1970 
and reported that he had a history of having about eight 
seizures in his lifetime, with the first occurring when he 
was 25 years old.  The impression following a neurological 
consultation was major motor seizures associated with 
alcoholism, possibly with old trauma.  

The veteran was afforded a neurology examination by the VA in 
July 1971.  He related that he had been in good health until 
1955 when he suffered his first grand mal seizure.  Following 
an examination, the impression was seizure disorder, grand 
mal type, possibly related to either chronic alcoholism or 
head trauma. 

A VA psychiatric examination was also conducted in July 1971.  
Following a mental status evaluation, the impressions were 
alcoholism and seizure disorder.  

Based on the findings summarized above, the RO, by rating 
action dated in September 1971, granted service connection 
for seizure disorder and anxiety reaction, and assigned 
evaluations of 10 percent and noncompensable, respectively.  
The Board notes that the rating for seizure disorder varied 
over the years and was reduced to 10 percent by rating action 
dated in June 1988.  In addition, the Board points out that 
the Board increased the evaluation assigned for the veteran's 
anxiety disorder from noncompensable to 30 percent in a July 
1990 decision.  

The veteran was hospitalized by the VA from May to June 1992.  
It was noted that a detailed mental status evaluation 
revealed multiple defects, cognitive and learning.  He had a 
history of rare hallucinations.  It was indicated that his 
seizures were in good control on medication.  It was reported 
that he denied any seizure for seven years.  The diagnoses 
were organic mental syndrome and seizure disorder.  

The veteran underwent a neuropsychological evaluation by the 
VA in August 1992.  It was concluded that the veteran was 
experiencing a significant degree of cognitive dysfunction 
that was affecting a wide range of areas.  His performance 
appeared consistent with a diagnosis of dementia with 
significant subcortical features.  In addition, the veteran 
appeared to be suffering from a depressed mood.  He related 
his feelings of sadness to the problems he was experiencing 
with his physical functioning as well as the difficulties he 
reported in his personal life.  

The veteran submitted a claim for an increased rating for his 
service-connected disabilities in September 1992.

A VA psychiatric examination was conducted in March 1995.  
The veteran related that his seizures were well controlled.  
He stated that he lived alone.  He had a difficult time 
accounting for how he spent his time.  He claimed that he had 
a few friends.  He complained of very poor concentration and 
that he felt anxious much of the time, as well as forgetful.  
He also reported a chronically depressed mood, although he 
stated that he did not feel suicidal.  He also complained of 
restless sleep, often waking at night.  He indicated that he 
was constantly nervous and that he always worried about 
things.  He described occasional auditory hallucinations of a 
rather nonspecific nature.  

On examination, the veteran was oriented as to time, place, 
person and events.  His speech was quite slow, but normal as 
to volume.  His thought processes, although somewhat limited, 
were reasonably logical and coherent.  He appeared 
chronically slightly depressed.  There was no evidence of 
suicidal or homicidal ideation.  His affect was somewhat 
blunted.  The veteran reported psychotic ideations, including 
occasional auditory and visual hallucinations, thought 
insertion, clairvoyance and paranoid ideation.  His memory 
was quite spotty for both recent and remote events.  The 
diagnoses were probable schizophrenic disorder, 
undifferentiated type, dementia and apparent seizure 
disorder.  

In a letter dated in January 1997, a VA physician stated that 
he followed the veteran in the mental hygiene clinic.  He 
described the veteran's problems socially and interpersonally 
since he left work.  It was noted that the veteran was very 
irritable and impatient and that slight incidents caused him 
to lose control.  It was further indicated that the veteran 
avoided most social situations out of fear that he would act 
inappropriately.  

The veteran was hospitalized by the VA in February 1998.  He 
related that he had experienced grand mal seizures once a 
week until fifteen years earlier, when he was started on a 
different medication.  The veteran had suffered from petit 
mals which warned of an impending grand mal.  When the grand 
mal stopped with medication, the petit mals persisted.  He 
described the petit mals as beginning with a twitching mouth 
and jaw, "absent mindedness would follow, and then his legs 
would move back and forth without conscious command and the 
patient would pump his arms up and down when walking."  The 
veteran would get auras before his grand mal seizures, 
described as feelings of hating himself with "why does this 
have to happen to me."  He stated that he always blacked out 
during his grand mals, bit his tongue and that he would be 
sore the next day.  He noted that unusual stimuli triggered 
his petit mals, for example, by doing things quickly that he 
was not used to doing.  The veteran added that he checked 
himself in the mirror every morning to see if his face was 
twitching.  Various medications had not provided relief from 
the petit mal seizures.  A neuropsychiatric consultation 
during the hospitalization revealed cognitive deficits in 
executive functioning for recall and naming.  It was 
indicated that he improved in visual concentration ability 
and visual and verbal memory.  An electroencephalogram showed 
generalized seizure activity characteristic with petit mal 
seizures.  A PET scan was within normal limits.  The 
diagnoses were petit mal seizures, cognitive disorder, not 
otherwise specified, major depressive disorder and 
generalized anxiety disorder, in partial remission.  

The veteran was afforded a neurology examination by the VA in 
March 1998.  The veteran related that after his medication 
was changed about twelve years earlier, it stopped the large 
seizures from occurring, but he continued to have the small 
seizures, which occurred about an average of once every 
ninety days.  It was reported that following the VA 
hospitalization the previous month, a new medication had been 
started.  Since then, he had had one small seizure, which 
occurred about three to four days after he was discharged 
from the hospital.  This was the last seizure episode that 
the veteran was aware of.  The veteran related that he had 
difficulty with words not coming out right when he spoke.  He 
also noted strange mouthing movements which occurred every 
time he put in his dentures.  It was also noted that he got 
lost easily, and stated that he misplaced things in his house 
every day and that he had trouble recalling the names of 
friends and acquaintances.  The veteran stated that he had 
heard voices in the past, but has not heard them for the past 
two years.  

A mental status evaluation showed that the veteran was alert 
and oriented to place and person.  He was off on the date by 
one day.  He was oriented to the day of the week.  The 
veteran had a very difficult time registering four items 
initially.  Serial 7's were impaired.  The examiner reviewed 
various records in conjunction with the examination.  The 
diagnoses were temporal lobe seizure disorder, still 
uncontrolled; subcortical dementia, related to small vessel 
disease in conjunction with diabetes mellitus; schizophrenia, 
either of an undifferentiated or paranoid type, by history; 
essential tremor; and possible cerebellar degeneration, 
secondary to Dilantin treatment.  The examiner commented that 
from the history and testing, there was enough evidence to 
indicate that these small spells the veteran was complaining 
of  were, in fact, seizures of a complex partial type.  It 
was further evident that the veteran's temporal lobe seizure 
disorder was still uncontrolled, because the veteran 
continued to have smaller complex partial seizures an average 
of once every ninety days and that the last episode described 
by the veteran was three to four days after his discharge 
from the VA hospital the previous month.  Subclinical 
seizure-like activity was apparently shown on 
electroencephalogram during the hospitalization.  The 
examiner concluded that the veteran was continuing to have 
seizures at a frequency of greater than two of these episodes 
in the last six months.  While it did not seem to be evident 
to the veteran, these small complex partial seizures were 
associated with a brief alteration of consciousness.  

A VA psychiatric examination was conducted in April 1998.  
The examiner noted that he reviewed the claims folder prior 
to the examination.  The veteran complained of anxiety, which 
took the form of him always feeling edgy and sometimes 
depressed.  He occasionally had panic attacks, during which 
he felt that he might not wake up the following morning or he 
might wake up very sick.  These took place approximately once 
every month.  It was indicated that his seizures, especially 
for the previous six weeks, were less frequent than before.  
These were of the partial type and consisted of twitching of 
the mouth and the veteran commented that he was "not being 
entirely there."  He noted that he avoided social relations 
because he felt embarrassed.  It was reported that his 
medication was very beneficial in terms of both his anxiety, 
panic attacks and depression.  His daily routine included him 
helping with domestic chores.  His only social activity 
involved going to church.  It was noted that the veteran 
still had anxiety or panic attacks, especially at night.  He 
still felt constantly anxious and agitated and apprehensive 
about his seizures  

On mental status evaluation, the veteran was shabbily 
dressed.  He was pleasant and cooperative during the 
interview.  He was alert and oriented by four.  Throughout 
the interview, his hands were twitching in the sense that he 
played with them, clasped them repeatedly or he made various 
movements with his fingers and his wrists indicating a 
certain degree of tension.  There was good eye contact.  His 
speech was within normal limits, although slightly dysarthric 
because he was edentulous.  The veteran's mood was anxious 
and his affect was, to a certain extent, constricted but 
congruous.  There was no formal thought disorder.  His 
thought processes were goal-directed, serial and coherent.  
He denied delusions or hallucinations at present, but 
mentioned that while he was working at one job, he used to 
have auditory hallucinations which consisted of voices 
telling him to go home and occasional visual hallucinations 
which took the form of shadows quickly crossing his visual 
field, especially the peripheral.  He denied having 
hallucinations since he had left that job which he now 
believed was harboring demons.  It was obvious that the 
veteran still believed in this delusion, but this referred to 
the past and did not seem to be affecting his present.  

The veteran exhibited no inappropriate behavior, and he 
denied any suicidal or homicidal thoughts or ideation or 
plans.  He seemed able to maintain personal hygiene and other 
basic activities of daily living, albeit his shabby 
appearance which was justified on financial reasons.  As to 
his memory, the veteran complained of having to write down 
messages, of forgetting names and misplacing things.  He was 
able to perform the Serial 7 test with some assistance to 72.  
He denied any obsessive or ritualistic behavior.  The only 
exception, perhaps, being his watching himself intently every 
morning for a few minutes in the mirror to detect any 
twitching activity around his mouth which he associated with 
impending seizures. The panic attacks, which were only in 
part describing the full syndrome in the sense that the 
veteran had no palpitations and did not wake up in a sweat, 
have been mentioned above.  There was no impairment of 
impulse control.  He was able to sleep without difficulty.  

The examiner commented that the veteran's disability was 
primarily service-connected, that is, his seizures and 
anxiety.  His undifferentiated psychotic symptoms, like the 
delusions and hallucinations were not and did not seem to 
have any connection with his present state of disability.  
The diagnoses were generalized anxiety disorder, atypical 
panic attacks, psychosis, not otherwise specified and 
seizures.  The Global Assessment of Functioning score was 40.  
The examiner further noted that the veteran's anxiety and 
panic attacks and underlying depression, both in itself and 
also in association with the seizures compelled him to avoid 
social interaction either on the simple level or in any work 
interactional mode.  

VA outpatient treatment records dated in 1998 have been 
associated with the claims folder.  It was noted in April 
1998 that he was shabbily dressed.  His mood was anxious and 
his affect constricted.  He denied delusions or 
hallucinations.  The diagnostic impressions were generalized 
anxiety disorder, psychosis, not otherwise specified, in 
remission, and seizures.  It was noted in September 1998 that 
his seizures were not well controlled.  It was indicated that 
he was having lip smacking about once a month.  

Based on the evidence summarized above, the RO, by rating 
action dated in September 1998, increased the evaluation in 
effect for the veteran's service-connected seizure disorder 
from 10 percent to 20 percent, effective May 1992.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


I.  Anxiety Disorder

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     

Ability to establish and maintain effective or favorable                  
	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.

38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect prior 
to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1999).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     

Occupational and social impairment, with deficiencies		
	70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9400.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  The Board has therefore 
examined the versions of the VA Schedule for Rating 
Disabilities in effect during the veteran's claim in light of 
Karnas. 

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The Board has also considered whether consideration of either 
of the schedular criteria without first referring the matter 
to the RO would be in violation of the Court's holding in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, 
Bernard held that the Board could not adjudicate questions 
which had not been first decided by the RO.  In deciding 
whether adjudication is permissible, the Board must first 
determine whether an appellant would be prejudiced by such 
action.  See VA O.G.C. Prec. Op. 16-92; Bernard, 4 Vet. App. 
at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as discussed above, those most 
favorable to him will be applied.  The Board cannot identify 
any harm to the veteran caused by such consideration.

A review of the record shows that the veteran has been 
depressed and anxious for a number of years.  In this regard, 
the Board notes that psychological testing by the VA in 
August 1992 revealed that he was depressed and had feelings 
of sadness.  He was again noted to be anxious on VA 
psychiatric examination in March 1995.  He was said to be 
chronically depressed, with poor concentration and he was 
forgetful.  Similarly, the most recent VA psychiatric 
examination, conducted in April 1998, demonstrated that the 
veteran was poorly dressed, but otherwise his personal 
hygiene was not affected.  However, the Board points out that 
he was anxious, had panic attacks, a poor memory, and a 
constricted affect.  The examiner commented that his 
psychiatric disability resulted in his avoiding social 
situations.  As noted above, the Global Assessment of 
Functioning score was 40 on the April 1998 VA psychiatric 
examination.  The Board concludes that a 50 percent rating is 
warranted, regardless of which criteria is used.  The Board 
finds that considerable impairment is demonstrated.  

However, the record provides no support for the conclusion 
that a rating in excess of 50 percent is appropriate.  The 
April 1998 VA psychiatric examination showed no obsessional 
rituals or continuous panic attacks.  He was not neglecting 
his personal hygiene.  Similarly, it cannot be stated that 
his psychiatric disability is productive of more than 
considerable impairment.  


II.  Seizure Disorder

Epilepsy, petit mal.                                                   
Rate under the general rating formula for minor 
seizures.                  
Note (1): A major seizure is characterized by the 
generalized              
tonic-clonic convulsion with unconsciousness.                             
Note (2): A minor seizure consists of a brief 
interruption in              
consciousness or conscious control associated with 
staring or             
rhythmic blinking of the eyes or nodding of the head 
("pure"            
petit mal), or sudden jerking movements of the arms, 
trunk, or            
head (myoclonic type) or sudden loss of postural control                  
(akinetic type).                                                          

General Rating Formula for Major and Minor Epileptic 
Seizures:             

At least 1 major seizure in the last 6 months or 2 in 
the last      	40%   
year; or averaging at least 5 to 8 minor seizures 
weekly.               

At least 1 major seizure in the last 2 years; or at 
least 2         		20%   
minor seizures in the last 6 months.                                    

Note (2): In the presence of major and minor seizures, 
rate the            
predominating type.                                                       
Note (3): There will be no distinction between diurnal 
and                 
nocturnal major seizures.

Diagnostic Code 8911.

With respect to his claim for an increased rating for seizure 
disorder, the record demonstrates that the veteran continues 
to experience petit mal seizures.  The rating for seizure 
disorder is premised on the type and frequency of seizures 
that the veteran experiences.  The evidence shows that the 
veteran has not had a grand mal seizure for many years.  
However, he continues to experience minor seizures.  During 
the most recent VA neurology examination in March 1998, the 
veteran related that he had what he described as small 
seizures once every ninety days.  The Board acknowledges that 
the examiner indicated that the seizure disorder was not 
controlled but stated that the veteran had complex partial 
seizures once every ninety days.  The Board finds that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the frequency 
of his seizures.  Clearly, the veteran does not have 5 to 8 
minor seizures per week.  Accordingly, there is no basis in 
the record for a higher rating for the veteran's service-
connected seizure disorder.  


ORDER

An increased rating for anxiety disorder is granted, subject 
to the governing law and regulations pertaining to the 
payment of monetary benefits.  An increased rating for 
seizure disorder is denied.


REMAND

The veteran also asserts that a total rating based on 
individual unemployability due to service-connected 
disability is warranted.  In this regard, the Board points 
out that following the veteran's examination by a VA social 
worker in April 1998, it was concluded that the veteran was 
unemployable.  While the social worker did not specifically 
state that this was due solely to the veteran's service-
connected disabilities, it must be noted that the report of 
the evaluation refers only to the veteran's anxiety and 
seizure disorders.  In addition, it must be noted that the 
decision in this case to grant a 50 percent evaluation for 
the service-connected psychiatric disability also impacts the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for anxiety disorder 
and seizure disorder since 1998.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA social and industrial survey to 
determine the veteran's ability to work.  
The examiner should render an opinion as 
to whether the veteran's service-
connected disabilities, by themselves, 
prevent him from working.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals







